DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Status of the Claims
Claims 1-7 and 9-16 are pending.  
Claims 1-5, 7, and 12-16 have been withdrawn.
Claim 8 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zwirnmann (US 6,951,562) in view of Johnson et al. (US 6,045,572, hereinafter “Johnson”) in further view of Knight et al. (US 8,584,853, hereinafter “Knight”).
Regarding Claims 6, 9 and 11,  Zwirnmann discloses a kit for use in joint implant surgery  (abstract) comprising a reamer (Figure 1, 10) comprising a reamer shaft (stop collar 18, locking collar 20, and self-drilling tap 12 taken together) comprising a proximal end (31) and a distal end (13) with a cutting tip (tip 13) located at the distal end of the reamer shaft, a hollow channel (channel in locking collar 20) within and extending through the cutting tip and the reamer shaft (extending via stop collar 18) capable of receiving a guide wire, and at least two grooves (Figure 
Additionally, Zwirnmann discloses the reamer with an indent and a flattened portion located near the proximal end of the reamer (Figure 2, 30, with the indent and flattened portion also seen in Figure 1), the indent and flattened portion configured and shaped to facilitate quick connect attachment to a driving tool (Column 4, lines 32-34). 
Zwirnmann discloses the invention substantially as claimed as described above, but does not disclose a grommet impactor, wire guide, or guide wire.  
Johnson teaches the use of a grommet impactor, wire guide and guide wire in the same field of joint implant surgery for the purpose of closing one side of an implant site together with a second side of an implant site.  Specifically, Johnson teaches a grommet impactor (placer instrument Figure 1, 28), a wire guide (Figure 17, 34) with a wire guide body (Figure 17, 84), a proximal guide located on a first end of the wire guide body, and a distal guide located on a second end of the wire guide body (proximal and distal guides as openings seen in Figure 17) and the first and second ends are opposite ends of the wire guide body (as seen in Figure 17), and a guide wire (wire suture 201), comprising an elongated guide wire body and a needle head (Figure 14, approximator 30) located on one end of the elongated guide wire body.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the grommet placing assembly, wire guide, and guide wire body of 
Zwirnmann in view of Johnson disclose the invention substantially as claimed but fails to disclose a sizing instrument, joint implant, or separate sterile packaging for the sizing instrument and implant.  
Knight teaches a fixation system with a sizing instrument (Figure 7) and a joint implant (Figure 2A, 205).   Knight further teaches separate sterile packaging for the components of the fixation system (Figure 6) and discloses in the abstract that the sterile packaged kit includes one or more instruments from the kit and the implant.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the sterilization system and sizing instrument of Knight with the device of Zwirnmann in view of Johnson in order to provide flexibility in sizing to better fit the needs of the surgical patient and to protect from infection by utilizing separately sterilized packaged instruments.
Regarding Claim 10, Zwirnmann further discloses a broach (Figure 1, tip 13).

Response to Arguments
Applicant’s amendments to Claim 6 to include the limitations of cancelled Claim 8 are acknowledged and are rejected with the combination of references as described above.
Please note:  the applicant has noted a traversal of the rejection, but has not provided grounds for the traversal or substantive arguments in the response. 

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE L NELSON/Examiner, Art Unit 3774   
  /JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774